BORROWING BASE REPORT Rpt # Obligor Number: Date: Loan Number: Period Covered: COLLATERAL CATEGORY A/R Total Eligible Collateral Description 1 BeginningBalance ( Previous report - Line 8) 2 Additions to Collateral (Gross Sales or Purchases) 3 Other Additions (Add back any non-A/R cash in line 3) 4 Deductions to Collateral (Cash Received) 5 Deductions to Collateral (Discounts, other) 6 Deductions to Collateral (Credit Memos, all) 7 Other non-cash credits to A/R 8 Total Ending Collateral Balance 9 Less Ineligible - Past Due 10 Less Ineligible - Cross-age ( 50%) 11 Less Ineligible - Foreign 12 Less Ineligible - Contra 13 Less Ineligible - Other (attach schedule) 14 Total Ineligibles -Accounts Receivable 15 Total Eligible Collateral 16 Advance Rate Percentage 85% 17 Net Available - Borrowing Base Value 18 Reserves - Dilution Reserve 19 Total Borrowing Base Value 20.A Total Availability/ CAPS 20.B Revolver Line Total Revolver Line 21 Maximum Borrowing Limit (Lesser of 20.A or 20.B)* Total Available LOAN STATUS 22 Previous Loan Balance (Previous Report Line 31) 23 Less:A.Net Collections (Same as line 4) B.Adjustments / Other 24 Add:A.Request for Funds B.Adjustments / Other 25 New Loan Balance Total New Loan Balance: 26 Letters of Credit/Bankers Acceptance Outstanding 27 Availability Not Borrowed (Lines 21 less 25 & 26) 28 29 OVERALL EXPOSURE (lines 31 & 34) Pursuant to, and in accordance with, the terms and provisions of that certain Loan and Security Agreement ("Agreement"), between JPM Chase ("Secured Party") and Audiovox Corporation ("Borrower"), Borrower is executing and delivering to Secured Party this Collateral Report accompanied by supporting data (collectively referred to as ("Report"). Borrower warrants and represents to Secured Party that this Report is true, correct, and based on information contained in Borrower's own financial accounting records.Borrower, by the execution of this Report, hereby ratifies, confirms and affirms all of the terms, conditions and provisions of the Agreement, and further certifies on this 31 day of March2010, that the Borrower is in compliance with said Agreement. BORROWER NAME: AUTHORIZED SIGNATURE: AUDIOVOX CORPORATION
